Title: To Thomas Jefferson from Sebastián Francisco de Miranda, 22 January 1806
From: Miranda, Sebastián Francisco de
To: Jefferson, Thomas


                        
                            Monsieur le President.
                            à New-York ce 22 Janvr. 1806.
                        
                        J’ai l’honneur de vous envoyer ci-jointe la Storia Naturale e Civile del Chile, dont nous avons parlè à
                            Washington;— Vous-y trouverez peut être plus des faits interessants, et plus de Science dans ce petit volume, que dans tous
                            ceux qui ont êtè ecrits auparavant sur la propre matiere, concernant ce beau pays.
                        Si jamais l’horoscope heureux que vous avez prononcè, sur le sort futur de notre chere Colombia, doit s’accomplir de nos jours— Veuille la Providence que celà soit sous vos Auspices, et par les
                            efforts genereux de ses propres enfans!.. On verra renaitre alors en quelque sorte, le Siècle-fameux
                            dont ce Romain celebre invoquoit le retour, en faveur du genre humain.
                        Ultima Cumæi venit iam Carminis Ætas;
                        Magnus ab integro Seculorum Nascitur ordo.
                        iam redit et Virgo, redeunt Saturnia regna;
                        virg: Ed. IV.
                        Avec la plus haute consideration—et un profond respect—Je suis Monsieur le President. Votre tres huml. et tres
                            obeist. serviteur.
                        
                            Fran: de Miranda.
                            
                        
                     Editors’ Translation
                        
                                                    
                            Mr. President—
                            New-York, 22 Jan. 1806.
                        
                     I have the honour to send you enclosed, the natural and civil history of Chili, of which we conversed at
                            Washington;—you will perhaps find more interesting facts and greater knowlege in this little volume, than in those which
                            have been before published on the same subject, concerning this beautiful country.
                     If ever the happy prediction which you have pronounced, on the future destiny of our dear Columbia, is to be accomplished in our day,—may Providence grant that it may be under your auspices, and by the
                            generous efforts of her own children! We shall then in some sort behold the revival of that age the return of which the Roman bard invoked in favour of the human race:
                        The last great age foretold by sacred rhymes,
                     Renews its finish’d course; Saturnian times,
                        Roll round again, and mighty years began,
                        From this first orb, in radiant circles ran.
                     virg. Ed. IV.
                        With the highest consideration and profound respect, I am, Mr. President, your very humble and very obedient
                            servant.
                  
                                            
                            (Signed) Fran: de Miranda.
                            
                        
               